       Case 1:19-cv-10357-VEC Document 43 Filed 04/27/20 Page 1 of 1
                                               USDC SDNY
                                               DOCUMENT
                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                  DATE FILED: 4/27/2020
 -------------------------------------------------------------- X
  SCOTT B. ABRAMS,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-10357 (VEC)
                                                                :
                                                                :                ORDER
 HBM PRENSCIA INC., SPECTRIS INC.,                              :
 AND SPECTRIS PLC F/K/A FAIREY                                  :
 AVIATION COMPANY LTD.,                                         :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS a pretrial conference in this matter is scheduled for May 1, 2020 at 10:00

a.m.;

        WHEREAS the fact discovery deadline has been extended to August 28, 2020 (Dkt. 42);

        IT IS HEREBY ORDERED THAT: The conference scheduled for May 1, 2020 is

adjourned to August 28, 2020 at 10:00 a.m. The parties’ joint submissions are due by August

20, 2020;

        IT IS FURTHER ORDERED THAT: The parties are required to submit a joint letter

discussing the status of discovery on June 15, 2020 and July 15, 2020.



SO ORDERED.
                                                                    ________________________
Date: April 27, 2020                                                   VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
